Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


1.  	The election with traverse filed September 21, 2022, is acknowledged and has been entered.
	Applicant has elected the invention of Group I, with anti-CD19 as the second binding domain; CDR H1-3 of SEQ ID NO: 494-496 and CDR L1-3 of SEQ ID NO: 489-491; a VH of SEQ ID NO: 492 and a VL of SEQ ID NO: 487; a VL-VH chain of SEQ ID NO: 497; the CDRs of SEQ ID NOS: 171-176; a VH of SEQ ID NO: 177 and a VL of SEQ ID NO: 179; and a VH-VL chain of SEQ ID NO: 185. Claims 1-8, 14-16 and 43 read on the elected invention. 

2.  	Claims 1-8, 10-12, 14-16, 18-20, 22-24, 26-28, 30-38, 41-43, 52 and 54 are pending in this application.  

3.    	Claims 10-12, 18-20, 22-24, 26-28, 30-38, 41-42, 52 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

4.  	Claims 1-8, 14-16 and 43 are under examination.


Election/Restrictions

5.	Applicant's traversal of the restriction and election requirement is acknowledged.  
Applicant’s arguments have been carefully considered but have not been found persuasive for the following reasons:
The traversal is on the search of additional sequences of CD3 and CD19 binding domains would not cause an undue burden.
In response, as set forth above the elected invention has at least 18 amino acid sequences and each separate sequence requires a different sequence search and consideration of different prior art.  Therefore, adding more sequence searches would significantly increase the amount of searching required and would present an undue burden on the office.  Furthermore, Applicant has not presented any evidence as to why these additional searches would not cause undue burden.
Therefore, for these reasons and the reasons set forth in the previous Office action, the restriction/election requirement is deemed proper and therefore made FINAL.  

Information Disclosure Statement

6.	 The references cited in the information disclosure statement have been considered.  


Claim Rejections - 35 USC § 112


7.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 3-6 and 16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
Furthermore, the Federal Circuit has commented that each case involving the issue of written description, “must be decided on its own facts.  Thus, the precedential value of cases in this area is extremely limited.”  Vas-Cath, 935 F.2d at 1562 (quoting In re Driscoll, 562 F.2d 1245, 1250 (C.C.P.A. 1977)).  See Noelle v. Lederman, 69 USPQ2d 1508 (CAFC 2004).
	Finally, with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.
In this case, the claims are drawn to a structurally and functionally diverse genus of “polypeptides, comprising antigen-interaction sites that bind CD3 epsilon” that need only include a light chain comprising the VL CDR1, VL CDR2, and VL CDR3 sequences of: SEQ ID NOs: 171, 172 and 173 (see claim 3) or need only include a heavy chain comprising the VH CDR1, VH CDR2, and VH CDR3 sequences of: SEQ ID NOs: 174, 175 and 176 (see claim 4) or to amino acid sequences 90% identical to SEQ ID NO:497 (see claim 16).
In this case, the specification fails to adequately describe the claimed antibodies because the antibodies disclosed in the specification are conventional antibodies comprising both a heavy chain and light chain comprising 6 CDR sequences involved in antigen binding and one of skill in the art could not immediately envision, recognize or predict the CDR sequences that could be paired with the claimed 3 CDR sequences other than the CDR sequences of the conventional parent antibody or which CDR residues in SEQ ID NO: 497 could be altered while retaining binding.
To elaborate on why the claimed products lack adequate written description, Mariuzza et al. (Annu. Rev. Biophys. Biophys. Chem. 1987; 16: 139-159, of record) reviews the structural basis of antigen-antibody recognition and teaches that a naturally occurring antibody comprises two polypeptides, the so-called light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six “complementarity-determining regions” (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody's antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant “framework” regions.
In view of Mariuzza et al., it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains does not suffice to describe the particularly identifying structural feature of the antibody that correlates with the antibody's ability to bind to the antigen.  Absent a description of the at least minimal structural features correlating with a functional ability to bind to a particular antigen, which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish members of the genus from other antibodies.  For this reason, the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
While the prior art teaches well-known and conventional methodology for CDR grafting heavy and light chain CDRs into corresponding heavy and light chain frameworks to give an antibody that binds the same antigen as the parent antibody, one of skill in the art would not immediately envision or recognize antibodies or fragments thereof comprising less than all 6 CDRs of a parent antibody which are not in the proper context of heavy and light chain frameworks as retaining the binding affinity and specificity of the parent antibody.  
For example, Gussow et al. (Methods in Enzymology. 1991; 203: 99-121, of record) teach the general methodology for making humanized antibodies; see entire document.  One means for producing a humanized antibody involves grafting the six CDRs from the light and heavy chain variable regions from a murine antibody into the framework of a human antibody.  However, in general, if only the CDRs from the light and heavy chain variable region were included in the antibody without being in the proper context of the framework of a human antibody or if only a fragment with less than all 6 CDRs grafted into the proper context of antibody light and heavy chain framework regions were included, the resultant antibody or fragment would not be expected to retain the binding affinity and specificity of the parent antibody.   Therefore, since it is expected that all 6 CDRs need to be grafted into the proper context of heavy and light chain framework regions to retain the requisite affinity and specificity of the parent antibody and all 6 CDRs in their proper context need to be present in antigen-binding fragments, the claimed antibodies or fragments which need not contain all 6 CDRs of any described parent antibody in their proper context of light and heavy chain variable regions, would not be immediately envisioned or recognized by one of skill in the art as having the affinity and specificity of the parent antibody.
The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
Additionally, “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
“Guidelines” states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims are directed to a genus of structurally disparate antibodies and fragments thereof, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
Notably, the specification only presents evidence that antibodies or antigen-binding fragments thereof comprising all 6 CDRs of a parent antibody in the proper context of heavy and light chain frameworks have the function of binding CD3 epsilon or CD19.  In this case, these species are not representative of the broadly claimed invention which can have any other structurally undefined sequences because, as set forth in the art above, it is the 6 CDRs together that structurally define the regions of a conventional antibody that correlates with its function of binding an antigen.  Accordingly, one of skill in the art would not be able to immediately envision, recognize or predict the structure of antibodies comprising less than all 6 of the recited CDRs in the proper context of heavy and light chain frameworks which would have the function of binding CD3 epsilon or CD19 and would not recognize that Applicant was in possession of the claimed invention.
Given the lack of particularity with which the antibodies and antigen-binding fragments thereof, to which the claims are directed, are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish at least most of the members of the claimed genera, to which the claims are directed; and therefore the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



10.	Claims 1-2 and 43 are rejected under 35 U.S.C. 102(b) as being anticipated by Dorken et al (US 2006/0193852 A1, of record) as evidenced by the definition of “polyclonal antibody”, of record in parent and Lippincott-Schwartz (Current Protocols in Cell Biology, 16.0.1-16.0.2, 2002, of record).
Dorken et al teach isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu (see entire document, e.g., abstract, page 1, pages 3-4, Examples and Figures).  Dorken et al further teach that the binding domains can be from polyclonal antibodies, monoclonal antibodies and humanized antibodies and such bispecific single chain antibody molecules in pharmaceutical compositions comprising suitable carriers (see pages 4-9)
In this case, as evidenced by the attached Exhibit A, polyclonal antibodies bind to multiple epitope sites on an antigen of interest.  Accordingly, while Dorken et al do not test their polyclonal antibodies for cross-reactivity to other CD3 epsilon polypeptides from the other claimed species, since polyclonal antibodies comprise a heterogeneous population of antibodies that bind the multiple immunogenic epitopes of an antigen, the polyclonal antibodies of Dorken et al necessarily cross react with the claimed species.  Notably, Dorken et al teach making polyclonal antibodies to the antigen which comprises the epitope bound by the claimed antibody, so this epitope is one of the multiple epitopes on the antigen that would generate specific antibodies that would necessarily be present in the polyclonal antibodies of Dorken et al. Furthermore, as evidenced by Lippincott-Schwartz polyclonal antibodies are a collection of monoclonal antibodies (see 16.0.1), so the antibodies of Dorken et al also includes monoclonal and humanized antibodies that bind in these regions.
In this case, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products of the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).   Finally with respect to claim 59, which recites a kit, the only thing recited in the kit is the single chain antibody such that the disclosure of compositions comprising the single chain antibody in the prior art is structurally indistinguishable from the claimed "kit” and anticipates the claim.
Therefore, the products of Dorken et al are deemed to anticipate the claimed products absent a showing otherwise.   

11.	Claims 1-2 and 43 are rejected under 35 U.S.C. 102(e) as being anticipated by Ebert et al (WO 2008/119567 A2, of record) as evidenced by the definition of “polyclonal antibody”, of record and Lippincott-Schwartz (Current Protocols in Cell Biology, 16.0.1-16.0.2, 2002, of record).
Ebert et al teach isolated bispecific single chain antibody molecules comprising binding domains that that bind human and non-chimpanzee Callithrix jacchus CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu (see entire document, e.g., abstract, pages 1-40, Examples, claims and Figures).  Ebert et al further teach that the binding domains can be from monoclonal antibodies and humanized antibodies and such bispecific single chain antibody molecules in pharmaceutical compositions comprising suitable carriers and it kits (see pages 20, 45, 53 and claims)
In this case, as evidenced by the attached Exhibit A, polyclonal antibodies bind to multiple epitope sites on an antigen of interest.  Notably, as evidenced by Lippincott-Schwartz polyclonal antibodies are a collection of monoclonal antibodies (see 16.0.1), so the antibodies of Ebert et al includes monoclonal and humanized antibodies that bind in these regions.
In this case, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products of the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).   
Therefore, the products of Ebert et al are deemed to anticipate the claimed products absent a showing otherwise.   

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

14.	Claims 1-8 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Dorken et al (US 2006/0193852 A1, of record), Kufer et al (US 2010/0150918 A, of record 1), Hawes et al (Human Repro., 5:1169-1174, 1998, of record), Criado et al (EJI, 30:1469-1479, 2000, of record), Angeletti, Ruth (JBT: 10:2-10, 1999, of record), CD3 epsilon Human sequence P0776, 2005, of record in parent and CD3 epsilon Marmoset sequence Genbank ABA29629, 2005, of record in parent.
Dorken et al teach what is set forth in the above 102 (b) rejection.  
Kufer et al bispecific single chain antibody molecules comprising binding domains that that bind human and non-chimpanzee Callithrix jacchus CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu (see entire document, e.g., abstract, pages 1-40, Examples, claims and Figures).  Kufer et al further teach that the binding domains can be from monoclonal antibodies and humanized antibodies and such bispecific single chain antibody molecules in pharmaceutical compositions comprising suitable carriers and it kits (see pages 16, 19, 20 and claims).  Kufer et al teach antibody molecules comprising SEQ ID NO:185 (see alignment).
 RESULT 1
US-12-594-713-185
; Sequence 185, Application US/12594713
; Publication No. US20100150918A1
; GENERAL INFORMATION
;  APPLICANT: Micromet AG
;  TITLE OF INVENTION: CROSS-SPECIES-SPECIFIC BINDING DOMAIN
;  FILE REFERENCE: N1594 PCT/B S3
;  CURRENT APPLICATION NUMBER: US/12/594,713
;  CURRENT FILING DATE: 2009-10-09
;  PRIOR APPLICATION NUMBER: EP07006990.1
;  PRIOR FILING DATE: 2007-04-03
;  PRIOR APPLICATION NUMBER: EP07006988.5
;  PRIOR FILING DATE: 2007-04-03
;  PRIOR APPLICATION NUMBER: US60/913668
;  PRIOR FILING DATE: 2007-04-24
;  PRIOR APPLICATION NUMBER: EP08004741.8
;  PRIOR FILING DATE: 2008-03-13
;  NUMBER OF SEQ ID NOS: 1674
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 185
;  LENGTH: 249
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: unknown organism
US-12-594-713-185

  Query Match             100.0%;  Score 1338;  DB 8;  Length 249;
  Best Local Similarity   100.0%;  
  Matches  249;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120

Qy        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180

Qy        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240

Qy        241 GGGTKLTVL 249
              |||||||||
Db        241 GGGTKLTVL 249

Hawes et al teach that the marmoset can be used in preclinical studies of antibodies to be used in humans if the antibody is cross-reactive with the marmoset antigen (see entire document, abstract and pages 1473 and 1476, tables and figures).
Criado et al teach an antibody that binds to the mouse N-terminal region of CD3 which allows for determining variability of mouse CD3 and discloses the human N-terminal sequence including residues 1-5 of SEQ ID NO:2 (see entire document, abstract and pages 1169 and 1173).
Angeletti teach that it is pragmatic to use the N-terminal region of a protein to make antibodies and that you can use a common sequence of a protein to make antibodies that bind to multiple species (see pages 4 and 5).
The human and marmoset sequences disclose that they share a highly homologous sequence including an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.
Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to make isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and that that bind the N-terminal region shared between marmoset and human CD3 including epitopes comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and wherein the antibody comprises SEQ ID NO:185 in order to make antibodies that can be tested in preclinical studies.  Notably, making antibodies that are cross-reactive were known in the art to have advantages in preclinical testing phases, so one of skill in the art would have been motivated to make such antibodies.  Furthermore, one of skill in the art would have been motivated to use the N-terminal region to determine if there is human CD3 variability and because it is a pragmatic choice.   
Finally, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in such antibodies because the art evidences that it was routine in the art to make such antibodies.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

15.	Claims 1-2, 13-15 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Dorken et al (US 2006/0193852 A1, of record), Hansen et al (US 2005/0070693 A1, of record), Hawes et al (Human Repro., 5:1169-1174, 1998, of record), Criado et al (EJI, 30:1469-1479, 2000, of record), Angeletti, Ruth (JBT: 10:2-10, 1999, of record), CD3 epsilon Human sequence P0776, 2005, of record and CD3 epsilon Marmoset sequence Genbank ABA29629, of record.
Dorken et al teach what is set forth in the above 102 (b) rejection.  
Hansen et al teach bispecific antibody molecules that bind CD3 and CD19 and CD19 antibodies wherein the binding site comprises instant SEQ ID Nos: 489-491 and 494-496 (see entire document, e.g., abstract, pages 1-302, Examples, claims and Figures and see alignments).
 RESULT 1
US-10-903-858-16
; Sequence 16, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 16
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-16

  Query Match             100.0%;  Score 78;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KASQSVDYDGDSYLN 15
              |||||||||||||||
Db          1 KASQSVDYDGDSYLN 15


RESULT 1
US-10-903-858-17
; Sequence 17, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 17
;   LENGTH: 7
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-17

  Query Match             100.0%;  Score 32;  DB 4;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DASNLVS 7
              |||||||
Db          1 DASNLVS 7

RESULT 1
US-10-903-858-18
; Sequence 18, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 18
;   LENGTH: 9
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-18

  Query Match             100.0%;  Score 53;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QQSTEDPWT 9
              |||||||||
Db          1 QQSTEDPWT 9
RESULT 1
US-10-297-371A-4
; Sequence 4, Application US/10297371A
; Publication No. US20040131607A1
; GENERAL INFORMATION:
;  APPLICANT: Carroll, Michael C.
;  APPLICANT:  Moore, Jr., Francis D.
;  APPLICANT:  Hechtman, Herbert B.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR INHIBITING
;  TITLE OF INVENTION:  IMMUNOGLOBULIN-MEDIATED REPERFUSION INJURY
;  FILE REFERENCE: 10861-024US1
;  CURRENT APPLICATION NUMBER: US/10/297,371A
;  CURRENT FILING DATE:  2004-01-02
;  PRIOR APPLICATION NUMBER: PCT/US01/18510
;  PRIOR FILING DATE: 2001-06-08
;  PRIOR APPLICATION NUMBER: US 60/210,272
;  PRIOR FILING DATE: 2000-06-08
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 4
;   LENGTH: 5
;   TYPE: PRT
;   ORGANISM: Mus musculus
US-10-297-371A-4

  Query Match             100.0%;  Score 33;  DB 4;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYWMN 5
              |||||
Db          1 SYWMN 5
RESULT 1
US-10-903-858-20
; Sequence 20, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 20
;   LENGTH: 17
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-20

  Query Match             100.0%;  Score 103;  DB 4;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIWPGDGDTNYNGKFKG 17
              |||||||||||||||||
Db          1 QIWPGDGDTNYNGKFKG 17
RESULT 1
US-10-903-858-21
; Sequence 21, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 21
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-21

  Query Match             100.0%;  Score 83;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RETTTVGRYYYAMDY 15
              |||||||||||||||
Db          1 RETTTVGRYYYAMDY 15


Hawes et al teach that the marmoset can be used in preclinical studies of antibodies to be used in humans if the antibody is cross-reactive with the marmoset antigen (see entire document, abstract and pages 1473 and 1476, tables and figures).
Criado et al teach an antibody that binds to the mouse N-terminal region of CD3 which allows for determining variability of mouse CD3 and discloses the human N-terminal sequence including residues 1-5 of SEQ ID NO:2 (see entire document, abstract and pages 1169 and 1173).
Angeletti teach that it is pragmatic to use the N-terminal region of a protein to make antibodies and that you can use a common sequence of a protein to make antibodies that bind to multiple species (see pages 4 and 5).
The human and marmoset sequences disclose that they share a highly homologous sequence including an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.
Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to make isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and that that bind the N-terminal region shared between marmoset and human CD3 including epitopes comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and wherein the antibody comprises the CD19 CDRs above in order to make antibodies that can be tested in preclinical studies.  Notably, making antibodies that are cross-reactive were known in the art to have advantages in preclinical testing phases, so one of skill in the art would have been motivated to make such antibodies.  Furthermore, one of skill in the art would have been motivated to use the N-terminal region to determine if there is human CD3 variability and because it is a pragmatic choice.   Additionally, one of skill in the art would have been motivated to use the CD19 CDRs of Hansen as antibodies comprising these CDRs were known in the art to effectively target CD19.
Finally, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in such antibodies because the art evidences that it was routine in the art to make such antibodies.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

16.	Claims 1-8 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Ebert et al (WO 2008/119567 A2, of record), Kufer et al (US 2010/0150918 A1, of record), Hawes et al (Human Repro., 5:1169-1174, 1998, of record), Criado et al (EJI, 30:1469-1479, 2000, of record), Angeletti, Ruth (JBT: 10:2-10, 1999, of record), CD3 epsilon Human sequence P0776, 2005, of record and CD3 epsilon Marmoset sequence Genbank ABA29629, 2005, of record.
Ebert et al teach what is set forth in the above 102 (b) rejection.  
Kufer et al bispecific single chain antibody molecules comprising binding domains that that bind human and non-chimpanzee Callithrix jacchus CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu (see entire document, e.g., abstract, pages 1-40, Examples, claims and Figures).  Kufer et al further teach that the binding domains can be from monoclonal antibodies and humanized antibodies and such bispecific single chain antibody molecules in pharmaceutical compositions comprising suitable carriers and it kits (see pages 16, 19, 20 and claims).  Kufer et al teach antibody molecules comprising SEQ ID NO:185 (see alignment).
 RESULT 1
US-12-594-713-185
; Sequence 185, Application US/12594713
; Publication No. US20100150918A1
; GENERAL INFORMATION
;  APPLICANT: Micromet AG
;  TITLE OF INVENTION: CROSS-SPECIES-SPECIFIC BINDING DOMAIN
;  FILE REFERENCE: N1594 PCT/B S3
;  CURRENT APPLICATION NUMBER: US/12/594,713
;  CURRENT FILING DATE: 2009-10-09
;  PRIOR APPLICATION NUMBER: EP07006990.1
;  PRIOR FILING DATE: 2007-04-03
;  PRIOR APPLICATION NUMBER: EP07006988.5
;  PRIOR FILING DATE: 2007-04-03
;  PRIOR APPLICATION NUMBER: US60/913668
;  PRIOR FILING DATE: 2007-04-24
;  PRIOR APPLICATION NUMBER: EP08004741.8
;  PRIOR FILING DATE: 2008-03-13
;  NUMBER OF SEQ ID NOS: 1674
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 185
;  LENGTH: 249
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: unknown organism
US-12-594-713-185

  Query Match             100.0%;  Score 1338;  DB 8;  Length 249;
  Best Local Similarity   100.0%;  
  Matches  249;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120

Qy        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180

Qy        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240

Qy        241 GGGTKLTVL 249
              |||||||||
Db        241 GGGTKLTVL 249

Hawes et al teach that the marmoset can be used in preclinical studies of antibodies to be used in humans if the antibody is cross-reactive with the marmoset antigen (see entire document, abstract and pages 1473 and 1476, tables and figures).
Criado et al teach an antibody that binds to the mouse N-terminal region of CD3 which allows for determining variability of mouse CD3 and discloses the human N-terminal sequence including residues 1-5 of SEQ ID NO:2 (see entire document, abstract and pages 1169 and 1173).
Angeletti teach that it is pragmatic to use the N-terminal region of a protein to make antibodies and that you can use a common sequence of a protein to make antibodies that bind to multiple species (see pages 4 and 5).
The human and marmoset sequences disclose that they share a highly homologous sequence including an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.
Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to make isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and that that bind the N-terminal region shared between marmoset and human CD3 including epitopes comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and wherein the antibody comprises SEQ ID NO:185 in order to make antibodies that can be tested in preclinical studies.  Notably, making antibodies that are cross-reactive were known in the art to have advantages in preclinical testing phases, so one of skill in the art would have been motivated to make such antibodies.  Furthermore, one of skill in the art would have been motivated to use the N-terminal region to determine if there is human CD3 variability and because it is a pragmatic choice.   
Finally, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in such antibodies because the art evidences that it was routine in the art to make such antibodies.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

17.	Claims 1-2, 14-15 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Ebert et al (WO 2008/119567 A2, of record), Hansen et al (US 2005/0070693 A1, of record), Hawes et al (Human Repro., 5:1169-1174, 1998, of record), Criado et al (EJI, 30:1469-1479, 2000, of record), Angeletti, Ruth (JBT: 10:2-10, 1999, of record), CD3 epsilon Human sequence P0776, 2005, of record and CD3 epsilon Marmoset sequence Genbank ABA29629, of record.
Ebert et al teach what is set forth in the above 102 (b) rejection.  
Hansen et al teach bispecific antibody molecules that bind CD3 and CD19 and CD19 antibodies wherein the binding site comprises instant SEQ ID Nos: 489-491 and 494-496 (see entire document, e.g., abstract, pages 1-302, Examples, claims and Figures and see alignments).
 RESULT 1
US-10-903-858-16
; Sequence 16, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 16
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-16

  Query Match             100.0%;  Score 78;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KASQSVDYDGDSYLN 15
              |||||||||||||||
Db          1 KASQSVDYDGDSYLN 15


RESULT 1
US-10-903-858-17
; Sequence 17, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 17
;   LENGTH: 7
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-17

  Query Match             100.0%;  Score 32;  DB 4;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DASNLVS 7
              |||||||
Db          1 DASNLVS 7

RESULT 1
US-10-903-858-18
; Sequence 18, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 18
;   LENGTH: 9
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-18

  Query Match             100.0%;  Score 53;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QQSTEDPWT 9
              |||||||||
Db          1 QQSTEDPWT 9
RESULT 1
US-10-297-371A-4
; Sequence 4, Application US/10297371A
; Publication No. US20040131607A1
; GENERAL INFORMATION:
;  APPLICANT: Carroll, Michael C.
;  APPLICANT:  Moore, Jr., Francis D.
;  APPLICANT:  Hechtman, Herbert B.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR INHIBITING
;  TITLE OF INVENTION:  IMMUNOGLOBULIN-MEDIATED REPERFUSION INJURY
;  FILE REFERENCE: 10861-024US1
;  CURRENT APPLICATION NUMBER: US/10/297,371A
;  CURRENT FILING DATE:  2004-01-02
;  PRIOR APPLICATION NUMBER: PCT/US01/18510
;  PRIOR FILING DATE: 2001-06-08
;  PRIOR APPLICATION NUMBER: US 60/210,272
;  PRIOR FILING DATE: 2000-06-08
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 4
;   LENGTH: 5
;   TYPE: PRT
;   ORGANISM: Mus musculus
US-10-297-371A-4

  Query Match             100.0%;  Score 33;  DB 4;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYWMN 5
              |||||
Db          1 SYWMN 5
RESULT 1
US-10-903-858-20
; Sequence 20, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 20
;   LENGTH: 17
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-20

  Query Match             100.0%;  Score 103;  DB 4;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIWPGDGDTNYNGKFKG 17
              |||||||||||||||||
Db          1 QIWPGDGDTNYNGKFKG 17
RESULT 1
US-10-903-858-21
; Sequence 21, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 21
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-21

  Query Match             100.0%;  Score 83;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RETTTVGRYYYAMDY 15
              |||||||||||||||
Db          1 RETTTVGRYYYAMDY 15


Hawes et al teach that the marmoset can be used in preclinical studies of antibodies to be used in humans if the antibody is cross-reactive with the marmoset antigen (see entire document, abstract and pages 1473 and 1476, tables and figures).
Criado et al teach an antibody that binds to the mouse N-terminal region of CD3 which allows for determining variability of mouse CD3 and discloses the human N-terminal sequence including residues 1-5 of SEQ ID NO:2 (see entire document, abstract and pages 1169 and 1173).
Angeletti teach that it is pragmatic to use the N-terminal region of a protein to make antibodies and that you can use a common sequence of a protein to make antibodies that bind to multiple species (see pages 4 and 5).
The human and marmoset sequences disclose that they share a highly homologous sequence including an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.
Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to make isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and that that bind the N-terminal region shared between marmoset and human CD3 including epitopes comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and wherein the antibody comprises the CD19 CDRs above in order to make antibodies that can be tested in preclinical studies.  Notably, making antibodies that are cross-reactive were known in the art to have advantages in preclinical testing phases, so one of skill in the art would have been motivated to make such antibodies.  Furthermore, one of skill in the art would have been motivated to use the N-terminal region to determine if there is human CD3 variability and because it is a pragmatic choice.   Additionally, one of skill in the art would have been motivated to use the CD19 CDRs of Hansen as antibodies comprising these CDRs were known in the art to effectively target CD19.
Finally, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in such antibodies because the art evidences that it was routine in the art to make such antibodies.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

18.	Claims 1-2, 14-16 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Dorken et al (US 2006/0193852 A1, of record), Hansen et al (US 2005/0070693 A1, of record), Kischel et al (US 2009/0252683 A1, of record), Hawes et al (Human Repro., 5:1169-1174, 1998, of record), Criado et al (EJI, 30:1469-1479, 2000, of record), Angeletti, Ruth (JBT: 10:2-10, 1999, of record), CD3 epsilon Human sequence P0776, 2005, of record and CD3 epsilon Marmoset sequence Genbank ABA29629, 2005, of record.
Dorken et al teach what is set forth in the above 102 (b) rejection.  
Hansen et al teach bispecific antibody molecules that bind CD3 and CD19 and CD19 antibodies wherein the binding site comprises instant SEQ ID Nos: 489-491 and 494-496 (see entire document, e.g., abstract, pages 1-302, Examples, claims and Figures and see alignments).
 RESULT 1
US-10-903-858-16
; Sequence 16, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 16
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-16

  Query Match             100.0%;  Score 78;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KASQSVDYDGDSYLN 15
              |||||||||||||||
Db          1 KASQSVDYDGDSYLN 15


RESULT 1
US-10-903-858-17
; Sequence 17, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 17
;   LENGTH: 7
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-17

  Query Match             100.0%;  Score 32;  DB 4;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DASNLVS 7
              |||||||
Db          1 DASNLVS 7

RESULT 1
US-10-903-858-18
; Sequence 18, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 18
;   LENGTH: 9
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-18

  Query Match             100.0%;  Score 53;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QQSTEDPWT 9
              |||||||||
Db          1 QQSTEDPWT 9
RESULT 1
US-10-297-371A-4
; Sequence 4, Application US/10297371A
; Publication No. US20040131607A1
; GENERAL INFORMATION:
;  APPLICANT: Carroll, Michael C.
;  APPLICANT:  Moore, Jr., Francis D.
;  APPLICANT:  Hechtman, Herbert B.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR INHIBITING
;  TITLE OF INVENTION:  IMMUNOGLOBULIN-MEDIATED REPERFUSION INJURY
;  FILE REFERENCE: 10861-024US1
;  CURRENT APPLICATION NUMBER: US/10/297,371A
;  CURRENT FILING DATE:  2004-01-02
;  PRIOR APPLICATION NUMBER: PCT/US01/18510
;  PRIOR FILING DATE: 2001-06-08
;  PRIOR APPLICATION NUMBER: US 60/210,272
;  PRIOR FILING DATE: 2000-06-08
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 4
;   LENGTH: 5
;   TYPE: PRT
;   ORGANISM: Mus musculus
US-10-297-371A-4

  Query Match             100.0%;  Score 33;  DB 4;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYWMN 5
              |||||
Db          1 SYWMN 5
RESULT 1
US-10-903-858-20
; Sequence 20, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 20
;   LENGTH: 17
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-20

  Query Match             100.0%;  Score 103;  DB 4;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIWPGDGDTNYNGKFKG 17
              |||||||||||||||||
Db          1 QIWPGDGDTNYNGKFKG 17
RESULT 1
US-10-903-858-21
; Sequence 21, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 21
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-21

  Query Match             100.0%;  Score 83;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RETTTVGRYYYAMDY 15
              |||||||||||||||
Db          1 RETTTVGRYYYAMDY 15


With respect to instant SEQ ID NO:497 it is noted that instant SEQ ID NO: 487 and 492 are comprised in SEQ ID NO:497 and Hansen et al teach SEQ ID NO:13 and SEQ ID NO:10 which are about 90% identical to SEQ ID NO: 487 and 492 (see alignments).

487    1    DIQMTQSPASLSASLGDRVTITCKASQSVDYDGDSYLNWYQQKPGKAPKLLIYDASNLVS  60
            DIQ+TQSP+SLSAS+GDRVTITCKASQSVDYDGDSYLNWYQQ PGKAPKLLIYDASNLVS
13     1    DIQLTQSPSSLSASVGDRVTITCKASQSVDYDGDSYLNWYQQIPGKAPKLLIYDASNLVS  60

487    61   GIPSRFSGSGSGTDFTLTISSLQQVDFATYYCQQSTEDPWTFGQGTKVEIK  111
            GIP RFSGSGSGTD+T TISSLQ  D ATY+CQQSTEDPWTFG GTK++IK
13     61   GIPPRFSGSGSGTDYTFTISSLQPEDIATYHCQQSTEDPWTFGGGTKLQIK  111

RESULT 1
US-10-903-858-10
; Sequence 10, Application US/10903858
; Patent No. 7109304
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 10
;   LENGTH: 124
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: humanized hA19VH antibody
US-10-903-858-10

  Query Match             90.1%;  Score 604;  DB 3;  Length 124;
  Best Local Similarity   88.7%;  
  Matches  110;  Conservative    6;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVKQGPGQGLEWMGQIWPGDGDTNY 60
              |||| ||||||||||:||||||||||| |:|||||||:| |||||||:||||||||||||
Db          1 QVQLQQSGAEVKKPGSSVKVSCKASGYAFSSYWMNWVRQRPGQGLEWIGQIWPGDGDTNY 60

Qy         61 NGKFKGRVTMTADASTSTVYMELSSLRSEDTAVYFCARRETTTVGRYYYAMDYWGQGTTV 120
              ||||||| |:||| ||:| ||||||||||||| | |||||||||||||||||||||||||
Db         61 NGKFKGRATITADESTNTAYMELSSLRSEDTAFYSCARRETTTVGRYYYAMDYWGQGTTV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124


	With respect to SEQ ID NO:497 Kischel et al teach SEQ ID NO:174 which is about 80% identical to SEQ ID NO:497 (see alignment).  However it is noted that SEQ ID NO:174 is a bispecific antibody that binds EGFR and CD3, but Kischel et al further teach CD19/CD3 bispecific antibodies (see page 2).  This it is noted that combining the CD19 antibody sequences of Hansen with the bispecific antibody of Kischel such that when the CD19 sequences replace the EGFR sequences the resultant combination would be over 90% identical.


RESULT 1
US-12-083-351-174
; Sequence 174, Application US/12083351
; Patent No. 8236308
; GENERAL INFORMATION
;  APPLICANT: Micromet AG
;  TITLE OF INVENTION: Compositions comprising cross-species-specific antibodies and
;  TITLE OF INVENTION:uses thereof
;  FILE REFERENCE: 028622-0214
;  CURRENT APPLICATION NUMBER: US/12/083,351
;  CURRENT FILING DATE: 2009-04-15
;  PRIOR APPLICATION NUMBER: PCT/EP2006/009782
;  PRIOR FILING DATE: 2006-10-10
;  PRIOR APPLICATION NUMBER: US 60/724,781
;  PRIOR FILING DATE: 2005-10-11
;  NUMBER OF SEQ ID NOS: 207
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 174
;  LENGTH: 506
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: EGFR LH x SEQ ID NO: 170 ; bispecific single chain antibody
US-12-083-351-174

  Query Match             79.0%;  Score 2133;  DB 5;  Length 506;
  Best Local Similarity   80.8%;  
  Matches  407;  Conservative   36;  Mismatches   57;  Indels    4;  Gaps    2;

Qy          1 DIQMTQSPASLSASLGDRVTITCKASQSVDYDGDSYLNWYQQKPGKAPKLLIYDASNLVS 60
              || :|||||||  ||| | ||:|:|||||     ||::|||||||: |||||  |||| |
Db          1 DIVLTQSPASLPVSLGQRATISCRASQSVSSSTYSYIHWYQQKPGQPPKLLITYASNLES 60

Qy         61 GIPSRFSGSGSGTDFTLTISSLQQVDFATYYCQQSTEDPWTFGQGTKVEIKGGGGSGGGG 120
              |:|:||||||||||||| |  ::: | :||||| | | |:||| |||:||||||||||||
Db         61 GVPARFSGSGSGTDFTLDIHPVEEDDSSTYYCQHSWEIPFTFGSGTKLEIKGGGGSGGGG 120

Qy        121 SGGGGSQVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVKQGPGQGLEWMGQIWPG 180
              |||||||||| ||| :: |||||||:||||||:|||   : ||||  ||||||:|||:||
Db        121 SGGGGSQVQLQQSGPDLVKPGASVKMSCKASGHTFTDCVIIWVKQRAGQGLEWIGQIYPG 180

Qy        181 DGDTNYNGKFKGRVTMTADASTSTVYMELSSLRSEDTAVYFCARRETTTVGRYYYAMDYW 240
               | : ||  |||: |:||| |::||:::|||| |||:||||||   |   | ::    ||
Db        181 TGRSYYNEIFKGKATLTADKSSNTVHIQLSSLTSEDSAVYFCA-LSTLIHGTWF---SYW 236

Qy        241 GQGTTVTVSSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGL 300
              |||| |||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        237 GQGTLVTVSSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNTYAMNWVRQAPGKGL 296

Qy        301 EWVARIRSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        297 EWVARIRSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFG 356

Qy        361 NSYISYWAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSS 420
              |||:|::|||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        357 NSYVSWFAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCRSS 416

Qy        421 TGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDE 480
              |||||: || ||||||||||||||||||   |||||||||||||||||||||||||||||
Db        417 TGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPGTPARFSGSLLGGKAALTLSGVQPEDE 476

Qy        481 AEYYCVLWYSNRWVFGGGTKLTVL 504
              ||||| ||||| ||||||||||||
Db        477 AEYYCALWYSNLWVFGGGTKLTVL 500


Hawes et al teach that the marmoset can be used in preclinical studies of antibodies to be used in humans if the antibody is cross-reactive with the marmoset antigen (see entire document, abstract and pages 1473 and 1476, tables and figures).
Criado et al teach an antibody that binds to the mouse N-terminal region of CD3 which allows for determining variability of mouse CD3 and discloses the human N-terminal sequence including residues 1-5 of SEQ ID NO:2 (see entire document, abstract and pages 1169 and 1173).
Angeletti teach that it is pragmatic to use the N-terminal region of a protein to make antibodies and that you can use a common sequence of a protein to make antibodies that bind to multiple species (see pages 4 and 5).
The human and marmoset sequences disclose that they share a highly homologous sequence including an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.
Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to make isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and that that bind the N-terminal region shared between marmoset and human CD3 including epitopes comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and wherein the antibody comprises the CD19 CDRs and sequences above and the CD3 sequences above in order to make antibodies that can be tested in preclinical studies.  Notably, making antibodies that are cross-reactive were known in the art to have advantages in preclinical testing phases, so one of skill in the art would have been motivated to make such antibodies.  Furthermore, one of skill in the art would have been motivated to use the N-terminal region to determine if there is human CD3 variability and because it is a pragmatic choice.   Additionally, one of skill in the art would have been motivated to use the CD19 CDRs and VL and VH sequences of Hansen in combination with the Kishel CD3 sequences as antibodies comprising these sequences were known in the art to effectively target CD19 and CD3.
Finally, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in such antibodies because the art evidences that it was routine in the art to make such antibodies.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

19.	Claims 1-2, 14-16 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Ebert et al (WO 2008/119567 A2, of record), Hansen et al (US 2005/0070693 A1, of record), Kischel et al (US 2009/0252683 A1, of record), Hawes et al (Human Repro., 5:1169-1174, 1998, of record), Criado et al (EJI, 30:1469-1479, 2000, of record), Angeletti, Ruth (JBT: 10:2-10, 1999, of record), CD3 epsilon Human sequence P0776, 2005, of record and CD3 epsilon Marmoset sequence Genbank ABA29629, 2005, of record.
Ebert et al teach what is set forth in the above 102 (b) rejection.  
Hansen et al teach bispecific antibody molecules that bind CD3 and CD19 and Cd antibodies wherein the binding site comprises instant SEQ ID Nos: 489-491 and 494-496 (see entire document, e.g., abstract, pages 1-302, Examples, claims and Figures and see alignments).
 RESULT 1
US-10-903-858-16
; Sequence 16, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 16
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-16

  Query Match             100.0%;  Score 78;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KASQSVDYDGDSYLN 15
              |||||||||||||||
Db          1 KASQSVDYDGDSYLN 15


RESULT 1
US-10-903-858-17
; Sequence 17, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 17
;   LENGTH: 7
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-17

  Query Match             100.0%;  Score 32;  DB 4;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DASNLVS 7
              |||||||
Db          1 DASNLVS 7

RESULT 1
US-10-903-858-18
; Sequence 18, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 18
;   LENGTH: 9
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-18

  Query Match             100.0%;  Score 53;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QQSTEDPWT 9
              |||||||||
Db          1 QQSTEDPWT 9
RESULT 1
US-10-297-371A-4
; Sequence 4, Application US/10297371A
; Publication No. US20040131607A1
; GENERAL INFORMATION:
;  APPLICANT: Carroll, Michael C.
;  APPLICANT:  Moore, Jr., Francis D.
;  APPLICANT:  Hechtman, Herbert B.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR INHIBITING
;  TITLE OF INVENTION:  IMMUNOGLOBULIN-MEDIATED REPERFUSION INJURY
;  FILE REFERENCE: 10861-024US1
;  CURRENT APPLICATION NUMBER: US/10/297,371A
;  CURRENT FILING DATE:  2004-01-02
;  PRIOR APPLICATION NUMBER: PCT/US01/18510
;  PRIOR FILING DATE: 2001-06-08
;  PRIOR APPLICATION NUMBER: US 60/210,272
;  PRIOR FILING DATE: 2000-06-08
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 4
;   LENGTH: 5
;   TYPE: PRT
;   ORGANISM: Mus musculus
US-10-297-371A-4

  Query Match             100.0%;  Score 33;  DB 4;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYWMN 5
              |||||
Db          1 SYWMN 5
RESULT 1
US-10-903-858-20
; Sequence 20, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 20
;   LENGTH: 17
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-20

  Query Match             100.0%;  Score 103;  DB 4;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIWPGDGDTNYNGKFKG 17
              |||||||||||||||||
Db          1 QIWPGDGDTNYNGKFKG 17
RESULT 1
US-10-903-858-21
; Sequence 21, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 21
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-21

  Query Match             100.0%;  Score 83;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RETTTVGRYYYAMDY 15
              |||||||||||||||
Db          1 RETTTVGRYYYAMDY 15


With respect to instant SEQ ID NO:497 it is noted that instant SEQ ID NO: 487 and 492 are comprised in SEQ ID NO:497 and Hansen et al teach SEQ ID NO:13 and SEQ ID NO:10 which are about 90% identical to SEQ ID NO: 487 and 492 (see alignments).

487    1    DIQMTQSPASLSASLGDRVTITCKASQSVDYDGDSYLNWYQQKPGKAPKLLIYDASNLVS  60
            DIQ+TQSP+SLSAS+GDRVTITCKASQSVDYDGDSYLNWYQQ PGKAPKLLIYDASNLVS
13     1    DIQLTQSPSSLSASVGDRVTITCKASQSVDYDGDSYLNWYQQIPGKAPKLLIYDASNLVS  60

487    61   GIPSRFSGSGSGTDFTLTISSLQQVDFATYYCQQSTEDPWTFGQGTKVEIK  111
            GIP RFSGSGSGTD+T TISSLQ  D ATY+CQQSTEDPWTFG GTK++IK
13     61   GIPPRFSGSGSGTDYTFTISSLQPEDIATYHCQQSTEDPWTFGGGTKLQIK  111

RESULT 1
US-10-903-858-10
; Sequence 10, Application US/10903858
; Patent No. 7109304
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 10
;   LENGTH: 124
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: humanized hA19VH antibody
US-10-903-858-10

  Query Match             90.1%;  Score 604;  DB 3;  Length 124;
  Best Local Similarity   88.7%;  
  Matches  110;  Conservative    6;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVKQGPGQGLEWMGQIWPGDGDTNY 60
              |||| ||||||||||:||||||||||| |:|||||||:| |||||||:||||||||||||
Db          1 QVQLQQSGAEVKKPGSSVKVSCKASGYAFSSYWMNWVRQRPGQGLEWIGQIWPGDGDTNY 60

Qy         61 NGKFKGRVTMTADASTSTVYMELSSLRSEDTAVYFCARRETTTVGRYYYAMDYWGQGTTV 120
              ||||||| |:||| ||:| ||||||||||||| | |||||||||||||||||||||||||
Db         61 NGKFKGRATITADESTNTAYMELSSLRSEDTAFYSCARRETTTVGRYYYAMDYWGQGTTV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124


	With respect to SEQ ID NO:497 Kischel et al teach SEQ ID NO:174 which is about 80% identical to SEQ ID NO:497 (see alignment).  However it is noted that SEQ ID NO:174 is a bispecific antibody that binds EGFR and CD3, but Kischel et al further teach CD19/CD3 bispecific antibodies (see page 2).  This it is noted that combining the CD19 antibody sequences of Hansen with the bispecific antibody of Kischel such that when the CD19 sequences replace the EGFR sequences the resultant combination would be over 90% identical.


RESULT 1
US-12-083-351-174
; Sequence 174, Application US/12083351
; Patent No. 8236308
; GENERAL INFORMATION
;  APPLICANT: Micromet AG
;  TITLE OF INVENTION: Compositions comprising cross-species-specific antibodies and
;  TITLE OF INVENTION:uses thereof
;  FILE REFERENCE: 028622-0214
;  CURRENT APPLICATION NUMBER: US/12/083,351
;  CURRENT FILING DATE: 2009-04-15
;  PRIOR APPLICATION NUMBER: PCT/EP2006/009782
;  PRIOR FILING DATE: 2006-10-10
;  PRIOR APPLICATION NUMBER: US 60/724,781
;  PRIOR FILING DATE: 2005-10-11
;  NUMBER OF SEQ ID NOS: 207
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 174
;  LENGTH: 506
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: EGFR LH x SEQ ID NO: 170 ; bispecific single chain antibody
US-12-083-351-174

  Query Match             79.0%;  Score 2133;  DB 5;  Length 506;
  Best Local Similarity   80.8%;  
  Matches  407;  Conservative   36;  Mismatches   57;  Indels    4;  Gaps    2;

Qy          1 DIQMTQSPASLSASLGDRVTITCKASQSVDYDGDSYLNWYQQKPGKAPKLLIYDASNLVS 60
              || :|||||||  ||| | ||:|:|||||     ||::|||||||: |||||  |||| |
Db          1 DIVLTQSPASLPVSLGQRATISCRASQSVSSSTYSYIHWYQQKPGQPPKLLITYASNLES 60

Qy         61 GIPSRFSGSGSGTDFTLTISSLQQVDFATYYCQQSTEDPWTFGQGTKVEIKGGGGSGGGG 120
              |:|:||||||||||||| |  ::: | :||||| | | |:||| |||:||||||||||||
Db         61 GVPARFSGSGSGTDFTLDIHPVEEDDSSTYYCQHSWEIPFTFGSGTKLEIKGGGGSGGGG 120

Qy        121 SGGGGSQVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVKQGPGQGLEWMGQIWPG 180
              |||||||||| ||| :: |||||||:||||||:|||   : ||||  ||||||:|||:||
Db        121 SGGGGSQVQLQQSGPDLVKPGASVKMSCKASGHTFTDCVIIWVKQRAGQGLEWIGQIYPG 180

Qy        181 DGDTNYNGKFKGRVTMTADASTSTVYMELSSLRSEDTAVYFCARRETTTVGRYYYAMDYW 240
               | : ||  |||: |:||| |::||:::|||| |||:||||||   |   | ::    ||
Db        181 TGRSYYNEIFKGKATLTADKSSNTVHIQLSSLTSEDSAVYFCA-LSTLIHGTWF---SYW 236

Qy        241 GQGTTVTVSSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGL 300
              |||| |||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        237 GQGTLVTVSSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNTYAMNWVRQAPGKGL 296

Qy        301 EWVARIRSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        297 EWVARIRSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFG 356

Qy        361 NSYISYWAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSS 420
              |||:|::|||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        357 NSYVSWFAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCRSS 416

Qy        421 TGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDE 480
              |||||: || ||||||||||||||||||   |||||||||||||||||||||||||||||
Db        417 TGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPGTPARFSGSLLGGKAALTLSGVQPEDE 476

Qy        481 AEYYCVLWYSNRWVFGGGTKLTVL 504
              ||||| ||||| ||||||||||||
Db        477 AEYYCALWYSNLWVFGGGTKLTVL 500


Hawes et al teach that the marmoset can be used in preclinical studies of antibodies to be used in humans if the antibody is cross-reactive with the marmoset antigen (see entire document, abstract and pages 1473 and 1476, tables and figures).
Criado et al teach an antibody that binds to the mouse N-terminal region of CD3 which allows for determining variability of mouse CD3 and discloses the human N-terminal sequence including residues 1-5 of SEQ ID NO:2 (see entire document, abstract and pages 1169 and 1173).
Angeletti teach that it is pragmatic to use the N-terminal region of a protein to make antibodies and that you can use a common sequence of a protein to make antibodies that bind to multiple species (see pages 4 and 5).
The human and marmoset sequences disclose that they share a highly homologous sequence including an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.
Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to make isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and that that bind the N-terminal region shared between marmoset and human CD3 including epitopes comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and wherein the antibody comprises the CD19 CDRs and sequences above and the CD3 sequences above in order to make antibodies that can be tested in preclinical studies.  Notably, making antibodies that are cross-reactive were known in the art to have advantages in preclinical testing phases, so one of skill in the art would have been motivated to make such antibodies.  Furthermore, one of skill in the art would have been motivated to use the N-terminal region to determine if there is human CD3 variability and because it is a pragmatic choice.   Additionally, one of skill in the art would have been motivated to use the CD19 CDRs and VL and VH sequences of Hansen in combination with the Kishel CD3 sequences as antibodies comprising these sequences were known in the art to effectively target CD19 and CD3.
Finally, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in such antibodies because the art evidences that it was routine in the art to make such antibodies.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

20.	Claims 1-2 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Dorken et al (US 2006/0193852 A1, of record), BD PharMingen Technical Data Sheet (2001) , of record as evidenced by Wilson et al (JIM) 178:195-200, 1995, of record) , Hawes et al (Human Repro., 5:1169-1174, 1998, of record), Criado et al (EJI, 30:1469-1479, 2000, of record), Angeletti, Ruth (JBT: 10:2-10, 1999, of record), CD3 epsilon Human sequence P0776, 2005, of record and CD3 epsilon Marmoset sequence Genbank ABA29629, 2005, of record.
Dorken et al teach what is set forth in the above 102 (b) rejection.  
BD PharMingen Technical Data Sheet teaches antibody SP34 and compositions thereof including carriers in an aqueous buffered solution that binds to human CD3 and which cross-reacts with various primate species.  As evidenced by Wilson et al the SP34 antibody cross-reacts with the recited species and binds to an epitope including amino acids 1-5 of SEQ ID NO:2.  
Hawes et al teach that the marmoset can be used in preclinical studies of antibodies to be used in humans if the antibody is cross-reactive with the marmoset antigen (see entire document, abstract and pages 1473 and 1476, tables and figures).
Criado et al teach an antibody that binds to the mouse N-terminal region of CD3 which allows for determining variability of mouse CD3 and discloses the human N-terminal sequence including residues 1-5 of SEQ ID NO:2 (see entire document, abstract and pages 1169 and 1173).
Angeletti teach that it is pragmatic to use the N-terminal region of a protein to make antibodies and that you can use a common sequence of a protein to make antibodies that bind to multiple species (see pages 4 and 5).
The human and marmoset sequences disclose that they share a highly homologous sequence including an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.
Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to make isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and that that bind the N-terminal region shared between marmoset and human CD3 including epitopes comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu in order to make antibodies that can be tested in preclinical studies.  Notably, making antibodies that are cross-reactive were known in the art to have advantages in preclinical testing phases, so one of skill in the art would have been motivated to make such antibodies.  Furthermore, one of skill in the art would have been motivated to use the N-terminal region to determine if there is human CD3 variability and because it is a pragmatic choice.   Furthermore, as evidenced by the BD PharMingen Technical Data Sheet a Cd3 antibody was already known that binds in this region and the art evidences that there are reasons to make bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19.
Finally, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in such antibodies because the art evidences that it was routine in the art to make such antibodies.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     



Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

22. 	 Claims 1-8, 14-16 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-10, 12-15, 41 and 44 of copending Application No. 12/594,713, Hansen et al (US 2005/0070693 A1, of record), Kischel et al (US 2009/0252683 A1, of record), Hawes et al (Human Repro., 5:1169-1174, 1998, of record), Criado et al (EJI, 30:1469-1479, 2000, of record), Angeletti, Ruth (JBT: 10:2-10, 1999, of record), CD3 epsilon Human sequence P0776, 2005, of record and CD3 epsilon Marmoset sequence Genbank ABA29629, 2005, of record.

Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of copending Application No. 12/594,713 teach antibody molecules including bispecific single chain antibody molecules comprising binding domains that that bind human and non-chimpanzee Callithrix jacchus CD3 epsilon wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu (see entire document, e.g., claim 1 and 13).  The claims of copending Application No. 12/594,713 further teach that the binding domains can be in compositions comprising suitable carriers and antibody molecules comprising SEQ ID NO:185 (see alignment, claims 10 and 44).
 RESULT 1
US-12-594-713-185
; Sequence 185, Application US/12594713
; Publication No. US20100150918A1
; GENERAL INFORMATION
;  APPLICANT: Micromet AG
;  TITLE OF INVENTION: CROSS-SPECIES-SPECIFIC BINDING DOMAIN
;  FILE REFERENCE: N1594 PCT/B S3
;  CURRENT APPLICATION NUMBER: US/12/594,713
;  CURRENT FILING DATE: 2009-10-09
;  PRIOR APPLICATION NUMBER: EP07006990.1
;  PRIOR FILING DATE: 2007-04-03
;  PRIOR APPLICATION NUMBER: EP07006988.5
;  PRIOR FILING DATE: 2007-04-03
;  PRIOR APPLICATION NUMBER: US60/913668
;  PRIOR FILING DATE: 2007-04-24
;  PRIOR APPLICATION NUMBER: EP08004741.8
;  PRIOR FILING DATE: 2008-03-13
;  NUMBER OF SEQ ID NOS: 1674
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 185
;  LENGTH: 249
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: unknown organism
US-12-594-713-185

  Query Match             100.0%;  Score 1338;  DB 8;  Length 249;
  Best Local Similarity   100.0%;  
  Matches  249;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120

Qy        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180

Qy        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240

Qy        241 GGGTKLTVL 249
              |||||||||
Db        241 GGGTKLTVL 249

Hansen et al teach bispecific antibody molecules that bind CD3 and CD19 and CD19 antibodies wherein the binding site comprises instant SEQ ID Nos: 489-491 and 494-496 (see entire document, e.g., abstract, pages 1-302, Examples, claims and Figures and see alignments).
 RESULT 1
US-10-903-858-16
; Sequence 16, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 16
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-16

  Query Match             100.0%;  Score 78;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KASQSVDYDGDSYLN 15
              |||||||||||||||
Db          1 KASQSVDYDGDSYLN 15


RESULT 1
US-10-903-858-17
; Sequence 17, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 17
;   LENGTH: 7
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-17

  Query Match             100.0%;  Score 32;  DB 4;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DASNLVS 7
              |||||||
Db          1 DASNLVS 7

RESULT 1
US-10-903-858-18
; Sequence 18, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 18
;   LENGTH: 9
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-18

  Query Match             100.0%;  Score 53;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QQSTEDPWT 9
              |||||||||
Db          1 QQSTEDPWT 9
RESULT 1
US-10-297-371A-4
; Sequence 4, Application US/10297371A
; Publication No. US20040131607A1
; GENERAL INFORMATION:
;  APPLICANT: Carroll, Michael C.
;  APPLICANT:  Moore, Jr., Francis D.
;  APPLICANT:  Hechtman, Herbert B.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR INHIBITING
;  TITLE OF INVENTION:  IMMUNOGLOBULIN-MEDIATED REPERFUSION INJURY
;  FILE REFERENCE: 10861-024US1
;  CURRENT APPLICATION NUMBER: US/10/297,371A
;  CURRENT FILING DATE:  2004-01-02
;  PRIOR APPLICATION NUMBER: PCT/US01/18510
;  PRIOR FILING DATE: 2001-06-08
;  PRIOR APPLICATION NUMBER: US 60/210,272
;  PRIOR FILING DATE: 2000-06-08
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 4
;   LENGTH: 5
;   TYPE: PRT
;   ORGANISM: Mus musculus
US-10-297-371A-4

  Query Match             100.0%;  Score 33;  DB 4;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYWMN 5
              |||||
Db          1 SYWMN 5
RESULT 1
US-10-903-858-20
; Sequence 20, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 20
;   LENGTH: 17
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-20

  Query Match             100.0%;  Score 103;  DB 4;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIWPGDGDTNYNGKFKG 17
              |||||||||||||||||
Db          1 QIWPGDGDTNYNGKFKG 17
RESULT 1
US-10-903-858-21
; Sequence 21, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 21
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-21

  Query Match             100.0%;  Score 83;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RETTTVGRYYYAMDY 15
              |||||||||||||||
Db          1 RETTTVGRYYYAMDY 15


With respect to instant SEQ ID NO:497 it is noted that instant SEQ ID NO: 487 and 492 are comprised in SEQ ID NO:497 and Hansen et al teach SEQ ID NO:13 and SEQ ID NO:10 which are about 90% identical to SEQ ID NO: 487 and 492 (see alignments).

487    1    DIQMTQSPASLSASLGDRVTITCKASQSVDYDGDSYLNWYQQKPGKAPKLLIYDASNLVS  60
            DIQ+TQSP+SLSAS+GDRVTITCKASQSVDYDGDSYLNWYQQ PGKAPKLLIYDASNLVS
13     1    DIQLTQSPSSLSASVGDRVTITCKASQSVDYDGDSYLNWYQQIPGKAPKLLIYDASNLVS  60

487    61   GIPSRFSGSGSGTDFTLTISSLQQVDFATYYCQQSTEDPWTFGQGTKVEIK  111
            GIP RFSGSGSGTD+T TISSLQ  D ATY+CQQSTEDPWTFG GTK++IK
13     61   GIPPRFSGSGSGTDYTFTISSLQPEDIATYHCQQSTEDPWTFGGGTKLQIK  111

RESULT 1
US-10-903-858-10
; Sequence 10, Application US/10903858
; Patent No. 7109304
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 10
;   LENGTH: 124
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: humanized hA19VH antibody
US-10-903-858-10

  Query Match             90.1%;  Score 604;  DB 3;  Length 124;
  Best Local Similarity   88.7%;  
  Matches  110;  Conservative    6;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVKQGPGQGLEWMGQIWPGDGDTNY 60
              |||| ||||||||||:||||||||||| |:|||||||:| |||||||:||||||||||||
Db          1 QVQLQQSGAEVKKPGSSVKVSCKASGYAFSSYWMNWVRQRPGQGLEWIGQIWPGDGDTNY 60

Qy         61 NGKFKGRVTMTADASTSTVYMELSSLRSEDTAVYFCARRETTTVGRYYYAMDYWGQGTTV 120
              ||||||| |:||| ||:| ||||||||||||| | |||||||||||||||||||||||||
Db         61 NGKFKGRATITADESTNTAYMELSSLRSEDTAFYSCARRETTTVGRYYYAMDYWGQGTTV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124


	With respect to SEQ ID NO:497 Kischel et al teach SEQ ID NO:174 which is about 80% identical to SEQ ID NO:497 (see alignment).  However it is noted that SEQ ID NO:174 is a bispecific antibody that binds EGFR and CD3, but Kischel et al further teach CD19/CD3 bispecific antibodies (see page 2).  This it is noted that combining the CD19 antibody sequences of Hansen with the bispecific antibody of Kischel such that when the CD19 sequences replace the EGFR sequences the resultant combination would be over 90% identical.


RESULT 1
US-12-083-351-174
; Sequence 174, Application US/12083351
; Patent No. 8236308
; GENERAL INFORMATION
;  APPLICANT: Micromet AG
;  TITLE OF INVENTION: Compositions comprising cross-species-specific antibodies and
;  TITLE OF INVENTION:uses thereof
;  FILE REFERENCE: 028622-0214
;  CURRENT APPLICATION NUMBER: US/12/083,351
;  CURRENT FILING DATE: 2009-04-15
;  PRIOR APPLICATION NUMBER: PCT/EP2006/009782
;  PRIOR FILING DATE: 2006-10-10
;  PRIOR APPLICATION NUMBER: US 60/724,781
;  PRIOR FILING DATE: 2005-10-11
;  NUMBER OF SEQ ID NOS: 207
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 174
;  LENGTH: 506
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: EGFR LH x SEQ ID NO: 170 ; bispecific single chain antibody
US-12-083-351-174

  Query Match             79.0%;  Score 2133;  DB 5;  Length 506;
  Best Local Similarity   80.8%;  
  Matches  407;  Conservative   36;  Mismatches   57;  Indels    4;  Gaps    2;

Qy          1 DIQMTQSPASLSASLGDRVTITCKASQSVDYDGDSYLNWYQQKPGKAPKLLIYDASNLVS 60
              || :|||||||  ||| | ||:|:|||||     ||::|||||||: |||||  |||| |
Db          1 DIVLTQSPASLPVSLGQRATISCRASQSVSSSTYSYIHWYQQKPGQPPKLLITYASNLES 60

Qy         61 GIPSRFSGSGSGTDFTLTISSLQQVDFATYYCQQSTEDPWTFGQGTKVEIKGGGGSGGGG 120
              |:|:||||||||||||| |  ::: | :||||| | | |:||| |||:||||||||||||
Db         61 GVPARFSGSGSGTDFTLDIHPVEEDDSSTYYCQHSWEIPFTFGSGTKLEIKGGGGSGGGG 120

Qy        121 SGGGGSQVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVKQGPGQGLEWMGQIWPG 180
              |||||||||| ||| :: |||||||:||||||:|||   : ||||  ||||||:|||:||
Db        121 SGGGGSQVQLQQSGPDLVKPGASVKMSCKASGHTFTDCVIIWVKQRAGQGLEWIGQIYPG 180

Qy        181 DGDTNYNGKFKGRVTMTADASTSTVYMELSSLRSEDTAVYFCARRETTTVGRYYYAMDYW 240
               | : ||  |||: |:||| |::||:::|||| |||:||||||   |   | ::    ||
Db        181 TGRSYYNEIFKGKATLTADKSSNTVHIQLSSLTSEDSAVYFCA-LSTLIHGTWF---SYW 236

Qy        241 GQGTTVTVSSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGL 300
              |||| |||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        237 GQGTLVTVSSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNTYAMNWVRQAPGKGL 296

Qy        301 EWVARIRSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        297 EWVARIRSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFG 356

Qy        361 NSYISYWAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSS 420
              |||:|::|||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        357 NSYVSWFAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCRSS 416

Qy        421 TGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDE 480
              |||||: || ||||||||||||||||||   |||||||||||||||||||||||||||||
Db        417 TGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPGTPARFSGSLLGGKAALTLSGVQPEDE 476

Qy        481 AEYYCVLWYSNRWVFGGGTKLTVL 504
              ||||| ||||| ||||||||||||
Db        477 AEYYCALWYSNLWVFGGGTKLTVL 500


Hawes et al teach that the marmoset can be used in preclinical studies of antibodies to be used in humans if the antibody is cross-reactive with the marmoset antigen (see entire document, abstract and pages 1473 and 1476, tables and figures).
Criado et al teach an antibody that binds to the mouse N-terminal region of CD3 which allows for determining variability of mouse CD3 and discloses the human N-terminal sequence including residues 1-5 of SEQ ID NO:2 (see entire document, abstract and pages 1169 and 1173).
Angeletti teach that it is pragmatic to use the N-terminal region of a protein to make antibodies and that you can use a common sequence of a protein to make antibodies that bind to multiple species (see pages 4 and 5).
The human and marmoset sequences disclose that they share a highly homologous sequence including an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.
Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to make isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and that that bind the N-terminal region shared between marmoset and human CD3 including epitopes comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and wherein the antibody comprises the CD19 CDRs and sequences above and the CD3 sequences above in order to make antibodies that can be tested in preclinical studies.  Notably, making antibodies that are cross-reactive were known in the art to have advantages in preclinical testing phases, so one of skill in the art would have been motivated to make such antibodies.  Furthermore, one of skill in the art would have been motivated to use the N-terminal region to determine if there is human CD3 variability and because it is a pragmatic choice.   Additionally, one of skill in the art would have been motivated to use the CD19 CDRs and VL and VH sequences of Hansen in combination with the Kishel CD3 sequences as antibodies comprising these sequences were known in the art to effectively target CD19 and CD3.
Finally, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in such antibodies because the art evidences that it was routine in the art to make such antibodies.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



23.  	Claims 1-8, 14-16 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 16/586,318, 15/225,423, 15/329,672, 16/034,134, 17/306,051 or 15/673,539 in view of Hansen et al (US 2005/0070693 A1, of record), Kischel et al (US 2009/0252683 A1, of record), Hawes et al (Human Repro., 5:1169-1174, 1998, of record), Criado et al (EJI, 30:1469-1479, 2000, of record), Angeletti, Ruth (JBT: 10:2-10, 1999, of record), CD3 epsilon Human sequence P0776, 2005, of record and CD3 epsilon Marmoset sequence Genbank ABA29629, 2005, of record.
It is noted that due to the amount of conflicting applications, the remaining conflicting applications have been grouped together for brevity.  However, each conflicting application is part of a separate rejection.  Applicant is also requested to inform the office if there are other conflicting applications or if such applications are filed in the future.
 Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
In this case, the claims of each conflicting application teach antibody molecules including bispecific single chain antibody molecules comprising binding domains that that bind human and non-chimpanzee Callithrix jacchus CD3 epsilon wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and include CD3 antibodies instantly examined.
Hansen et al teach bispecific antibody molecules that bind CD3 and CD19 and CD19 antibodies wherein the binding site comprises instant SEQ ID Nos: 489-491 and 494-496 (see entire document, e.g., abstract, pages 1-302, Examples, claims and Figures and see alignments).
 RESULT 1
US-10-903-858-16
; Sequence 16, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 16
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-16

  Query Match             100.0%;  Score 78;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KASQSVDYDGDSYLN 15
              |||||||||||||||
Db          1 KASQSVDYDGDSYLN 15


RESULT 1
US-10-903-858-17
; Sequence 17, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 17
;   LENGTH: 7
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-17

  Query Match             100.0%;  Score 32;  DB 4;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DASNLVS 7
              |||||||
Db          1 DASNLVS 7

RESULT 1
US-10-903-858-18
; Sequence 18, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 18
;   LENGTH: 9
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-18

  Query Match             100.0%;  Score 53;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QQSTEDPWT 9
              |||||||||
Db          1 QQSTEDPWT 9
RESULT 1
US-10-297-371A-4
; Sequence 4, Application US/10297371A
; Publication No. US20040131607A1
; GENERAL INFORMATION:
;  APPLICANT: Carroll, Michael C.
;  APPLICANT:  Moore, Jr., Francis D.
;  APPLICANT:  Hechtman, Herbert B.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR INHIBITING
;  TITLE OF INVENTION:  IMMUNOGLOBULIN-MEDIATED REPERFUSION INJURY
;  FILE REFERENCE: 10861-024US1
;  CURRENT APPLICATION NUMBER: US/10/297,371A
;  CURRENT FILING DATE:  2004-01-02
;  PRIOR APPLICATION NUMBER: PCT/US01/18510
;  PRIOR FILING DATE: 2001-06-08
;  PRIOR APPLICATION NUMBER: US 60/210,272
;  PRIOR FILING DATE: 2000-06-08
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 4
;   LENGTH: 5
;   TYPE: PRT
;   ORGANISM: Mus musculus
US-10-297-371A-4

  Query Match             100.0%;  Score 33;  DB 4;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYWMN 5
              |||||
Db          1 SYWMN 5
RESULT 1
US-10-903-858-20
; Sequence 20, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 20
;   LENGTH: 17
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-20

  Query Match             100.0%;  Score 103;  DB 4;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIWPGDGDTNYNGKFKG 17
              |||||||||||||||||
Db          1 QIWPGDGDTNYNGKFKG 17
RESULT 1
US-10-903-858-21
; Sequence 21, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 21
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-21

  Query Match             100.0%;  Score 83;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RETTTVGRYYYAMDY 15
              |||||||||||||||
Db          1 RETTTVGRYYYAMDY 15


With respect to instant SEQ ID NO:497 it is noted that instant SEQ ID NO: 487 and 492 are comprised in SEQ ID NO:497 and Hansen et al teach SEQ ID NO:13 and SEQ ID NO:10 which are about 90% identical to SEQ ID NO: 487 and 492 (see alignments).

487    1    DIQMTQSPASLSASLGDRVTITCKASQSVDYDGDSYLNWYQQKPGKAPKLLIYDASNLVS  60
            DIQ+TQSP+SLSAS+GDRVTITCKASQSVDYDGDSYLNWYQQ PGKAPKLLIYDASNLVS
13     1    DIQLTQSPSSLSASVGDRVTITCKASQSVDYDGDSYLNWYQQIPGKAPKLLIYDASNLVS  60

487    61   GIPSRFSGSGSGTDFTLTISSLQQVDFATYYCQQSTEDPWTFGQGTKVEIK  111
            GIP RFSGSGSGTD+T TISSLQ  D ATY+CQQSTEDPWTFG GTK++IK
13     61   GIPPRFSGSGSGTDYTFTISSLQPEDIATYHCQQSTEDPWTFGGGTKLQIK  111

RESULT 1
US-10-903-858-10
; Sequence 10, Application US/10903858
; Patent No. 7109304
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 10
;   LENGTH: 124
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: humanized hA19VH antibody
US-10-903-858-10

  Query Match             90.1%;  Score 604;  DB 3;  Length 124;
  Best Local Similarity   88.7%;  
  Matches  110;  Conservative    6;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVKQGPGQGLEWMGQIWPGDGDTNY 60
              |||| ||||||||||:||||||||||| |:|||||||:| |||||||:||||||||||||
Db          1 QVQLQQSGAEVKKPGSSVKVSCKASGYAFSSYWMNWVRQRPGQGLEWIGQIWPGDGDTNY 60

Qy         61 NGKFKGRVTMTADASTSTVYMELSSLRSEDTAVYFCARRETTTVGRYYYAMDYWGQGTTV 120
              ||||||| |:||| ||:| ||||||||||||| | |||||||||||||||||||||||||
Db         61 NGKFKGRATITADESTNTAYMELSSLRSEDTAFYSCARRETTTVGRYYYAMDYWGQGTTV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124


	With respect to SEQ ID NO:497 Kischel et al teach SEQ ID NO:174 which is about 80% identical to SEQ ID NO:497 (see alignment).  However it is noted that SEQ ID NO:174 is a bispecific antibody that binds EGFR and CD3, but Kischel et al further teach CD19/CD3 bispecific antibodies (see page 2).  This it is noted that combining the CD19 antibody sequences of Hansen with the bispecific antibody of Kischel such that when the CD19 sequences replace the EGFR sequences the resultant combination would be over 90% identical.


RESULT 1
US-12-083-351-174
; Sequence 174, Application US/12083351
; Patent No. 8236308
; GENERAL INFORMATION
;  APPLICANT: Micromet AG
;  TITLE OF INVENTION: Compositions comprising cross-species-specific antibodies and
;  TITLE OF INVENTION:uses thereof
;  FILE REFERENCE: 028622-0214
;  CURRENT APPLICATION NUMBER: US/12/083,351
;  CURRENT FILING DATE: 2009-04-15
;  PRIOR APPLICATION NUMBER: PCT/EP2006/009782
;  PRIOR FILING DATE: 2006-10-10
;  PRIOR APPLICATION NUMBER: US 60/724,781
;  PRIOR FILING DATE: 2005-10-11
;  NUMBER OF SEQ ID NOS: 207
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 174
;  LENGTH: 506
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: EGFR LH x SEQ ID NO: 170 ; bispecific single chain antibody
US-12-083-351-174

  Query Match             79.0%;  Score 2133;  DB 5;  Length 506;
  Best Local Similarity   80.8%;  
  Matches  407;  Conservative   36;  Mismatches   57;  Indels    4;  Gaps    2;

Qy          1 DIQMTQSPASLSASLGDRVTITCKASQSVDYDGDSYLNWYQQKPGKAPKLLIYDASNLVS 60
              || :|||||||  ||| | ||:|:|||||     ||::|||||||: |||||  |||| |
Db          1 DIVLTQSPASLPVSLGQRATISCRASQSVSSSTYSYIHWYQQKPGQPPKLLITYASNLES 60

Qy         61 GIPSRFSGSGSGTDFTLTISSLQQVDFATYYCQQSTEDPWTFGQGTKVEIKGGGGSGGGG 120
              |:|:||||||||||||| |  ::: | :||||| | | |:||| |||:||||||||||||
Db         61 GVPARFSGSGSGTDFTLDIHPVEEDDSSTYYCQHSWEIPFTFGSGTKLEIKGGGGSGGGG 120

Qy        121 SGGGGSQVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVKQGPGQGLEWMGQIWPG 180
              |||||||||| ||| :: |||||||:||||||:|||   : ||||  ||||||:|||:||
Db        121 SGGGGSQVQLQQSGPDLVKPGASVKMSCKASGHTFTDCVIIWVKQRAGQGLEWIGQIYPG 180

Qy        181 DGDTNYNGKFKGRVTMTADASTSTVYMELSSLRSEDTAVYFCARRETTTVGRYYYAMDYW 240
               | : ||  |||: |:||| |::||:::|||| |||:||||||   |   | ::    ||
Db        181 TGRSYYNEIFKGKATLTADKSSNTVHIQLSSLTSEDSAVYFCA-LSTLIHGTWF---SYW 236

Qy        241 GQGTTVTVSSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGL 300
              |||| |||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        237 GQGTLVTVSSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNTYAMNWVRQAPGKGL 296

Qy        301 EWVARIRSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        297 EWVARIRSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFG 356

Qy        361 NSYISYWAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSS 420
              |||:|::|||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        357 NSYVSWFAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCRSS 416

Qy        421 TGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDE 480
              |||||: || ||||||||||||||||||   |||||||||||||||||||||||||||||
Db        417 TGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPGTPARFSGSLLGGKAALTLSGVQPEDE 476

Qy        481 AEYYCVLWYSNRWVFGGGTKLTVL 504
              ||||| ||||| ||||||||||||
Db        477 AEYYCALWYSNLWVFGGGTKLTVL 500


Hawes et al teach that the marmoset can be used in preclinical studies of antibodies to be used in humans if the antibody is cross-reactive with the marmoset antigen (see entire document, abstract and pages 1473 and 1476, tables and figures).
Criado et al teach an antibody that binds to the mouse N-terminal region of CD3 which allows for determining variability of mouse CD3 and discloses the human N-terminal sequence including residues 1-5 of SEQ ID NO:2 (see entire document, abstract and pages 1169 and 1173).
Angeletti teach that it is pragmatic to use the N-terminal region of a protein to make antibodies and that you can use a common sequence of a protein to make antibodies that bind to multiple species (see pages 4 and 5).
The human and marmoset sequences disclose that they share a highly homologous sequence including an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.
Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to make isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and that that bind the N-terminal region shared between marmoset and human CD3 including epitopes comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and wherein the antibody comprises the CD19 CDRs and sequences above and the CD3 sequences above in order to make antibodies that can be tested in preclinical studies.  Notably, making antibodies that are cross-reactive were known in the art to have advantages in preclinical testing phases, so one of skill in the art would have been motivated to make such antibodies.  Furthermore, one of skill in the art would have been motivated to use the N-terminal region to determine if there is human CD3 variability and because it is a pragmatic choice.   Additionally, one of skill in the art would have been motivated to use the CD19 CDRs and VL and VH sequences of Hansen in combination with the Kishel CD3 sequences as antibodies comprising these sequences were known in the art to effectively target CD19 and CD3.
Finally, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in such antibodies because the art evidences that it was routine in the art to make such antibodies.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


24.  	Claims 1-8, 14-16 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US Patents 9,150,664, 9,340,621, 9,587,036, 9,505,849, 9,765,157, 10,059,766, 10,294,300, 10,519,241, 10,752,694, 10,766,969, 10,981,998, 11,028,171 OR 11,155,629 in view of Hansen et al (US 2005/0070693 A1, of record), Kischel et al (US 2009/0252683 A1, of record), Hawes et al (Human Repro., 5:1169-1174, 1998, of record), Criado et al (EJI, 30:1469-1479, 2000, of record), Angeletti, Ruth (JBT: 10:2-10, 1999, of record), CD3 epsilon Human sequence P0776, 2005, of record and CD3 epsilon Marmoset sequence Genbank ABA29629, 2005, of record. 
It is noted that due to the amount of conflicting patents they have been grouped together for brevity.  However, each conflicting patent is part of a separate rejection.  Applicant is also requested to inform the office if there are other conflicting patents or if conflicting patents are issued in the future.
 Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
In this case, the claims of each conflicting patent teach antibody molecules including bispecific single chain antibody molecules comprising binding domains that that bind human and non-chimpanzee Callithrix jacchus CD3 epsilon wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and include CD3 antibodies instantly examined.
Hansen et al teach bispecific antibody molecules that bind CD3 and CD19 and CD19 antibodies wherein the binding site comprises instant SEQ ID Nos: 489-491 and 494-496 (see entire document, e.g., abstract, pages 1-302, Examples, claims and Figures and see alignments).
 RESULT 1
US-10-903-858-16
; Sequence 16, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 16
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-16

  Query Match             100.0%;  Score 78;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KASQSVDYDGDSYLN 15
              |||||||||||||||
Db          1 KASQSVDYDGDSYLN 15


RESULT 1
US-10-903-858-17
; Sequence 17, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 17
;   LENGTH: 7
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-17

  Query Match             100.0%;  Score 32;  DB 4;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DASNLVS 7
              |||||||
Db          1 DASNLVS 7

RESULT 1
US-10-903-858-18
; Sequence 18, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 18
;   LENGTH: 9
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-18

  Query Match             100.0%;  Score 53;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QQSTEDPWT 9
              |||||||||
Db          1 QQSTEDPWT 9
RESULT 1
US-10-297-371A-4
; Sequence 4, Application US/10297371A
; Publication No. US20040131607A1
; GENERAL INFORMATION:
;  APPLICANT: Carroll, Michael C.
;  APPLICANT:  Moore, Jr., Francis D.
;  APPLICANT:  Hechtman, Herbert B.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR INHIBITING
;  TITLE OF INVENTION:  IMMUNOGLOBULIN-MEDIATED REPERFUSION INJURY
;  FILE REFERENCE: 10861-024US1
;  CURRENT APPLICATION NUMBER: US/10/297,371A
;  CURRENT FILING DATE:  2004-01-02
;  PRIOR APPLICATION NUMBER: PCT/US01/18510
;  PRIOR FILING DATE: 2001-06-08
;  PRIOR APPLICATION NUMBER: US 60/210,272
;  PRIOR FILING DATE: 2000-06-08
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 4
;   LENGTH: 5
;   TYPE: PRT
;   ORGANISM: Mus musculus
US-10-297-371A-4

  Query Match             100.0%;  Score 33;  DB 4;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYWMN 5
              |||||
Db          1 SYWMN 5
RESULT 1
US-10-903-858-20
; Sequence 20, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 20
;   LENGTH: 17
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-20

  Query Match             100.0%;  Score 103;  DB 4;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIWPGDGDTNYNGKFKG 17
              |||||||||||||||||
Db          1 QIWPGDGDTNYNGKFKG 17
RESULT 1
US-10-903-858-21
; Sequence 21, Application US/10903858
; Publication No. US20050070693A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 21
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-10-903-858-21

  Query Match             100.0%;  Score 83;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RETTTVGRYYYAMDY 15
              |||||||||||||||
Db          1 RETTTVGRYYYAMDY 15


With respect to instant SEQ ID NO:497 it is noted that instant SEQ ID NO: 487 and 492 are comprised in SEQ ID NO:497 and Hansen et al teach SEQ ID NO:13 and SEQ ID NO:10 which are about 90% identical to SEQ ID NO: 487 and 492 (see alignments).

487    1    DIQMTQSPASLSASLGDRVTITCKASQSVDYDGDSYLNWYQQKPGKAPKLLIYDASNLVS  60
            DIQ+TQSP+SLSAS+GDRVTITCKASQSVDYDGDSYLNWYQQ PGKAPKLLIYDASNLVS
13     1    DIQLTQSPSSLSASVGDRVTITCKASQSVDYDGDSYLNWYQQIPGKAPKLLIYDASNLVS  60

487    61   GIPSRFSGSGSGTDFTLTISSLQQVDFATYYCQQSTEDPWTFGQGTKVEIK  111
            GIP RFSGSGSGTD+T TISSLQ  D ATY+CQQSTEDPWTFG GTK++IK
13     61   GIPPRFSGSGSGTDYTFTISSLQPEDIATYHCQQSTEDPWTFGGGTKLQIK  111

RESULT 1
US-10-903-858-10
; Sequence 10, Application US/10903858
; Patent No. 7109304
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD19 ANTIBODIES
;  FILE REFERENCE: 40923-0149US1
;  CURRENT APPLICATION NUMBER: US/10/903,858
;  CURRENT FILING DATE:  2004-08-02
;  PRIOR APPLICATION NUMBER: 60/491,282
;  PRIOR FILING DATE: 2003-07-31
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 10
;   LENGTH: 124
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: humanized hA19VH antibody
US-10-903-858-10

  Query Match             90.1%;  Score 604;  DB 3;  Length 124;
  Best Local Similarity   88.7%;  
  Matches  110;  Conservative    6;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVKQGPGQGLEWMGQIWPGDGDTNY 60
              |||| ||||||||||:||||||||||| |:|||||||:| |||||||:||||||||||||
Db          1 QVQLQQSGAEVKKPGSSVKVSCKASGYAFSSYWMNWVRQRPGQGLEWIGQIWPGDGDTNY 60

Qy         61 NGKFKGRVTMTADASTSTVYMELSSLRSEDTAVYFCARRETTTVGRYYYAMDYWGQGTTV 120
              ||||||| |:||| ||:| ||||||||||||| | |||||||||||||||||||||||||
Db         61 NGKFKGRATITADESTNTAYMELSSLRSEDTAFYSCARRETTTVGRYYYAMDYWGQGTTV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124


	With respect to SEQ ID NO:497 Kischel et al teach SEQ ID NO:174 which is about 80% identical to SEQ ID NO:497 (see alignment).  However it is noted that SEQ ID NO:174 is a bispecific antibody that binds EGFR and CD3, but Kischel et al further teach CD19/CD3 bispecific antibodies (see page 2).  This it is noted that combining the CD19 antibody sequences of Hansen with the bispecific antibody of Kischel such that when the CD19 sequences replace the EGFR sequences the resultant combination would be over 90% identical.


RESULT 1
US-12-083-351-174
; Sequence 174, Application US/12083351
; Patent No. 8236308
; GENERAL INFORMATION
;  APPLICANT: Micromet AG
;  TITLE OF INVENTION: Compositions comprising cross-species-specific antibodies and
;  TITLE OF INVENTION:uses thereof
;  FILE REFERENCE: 028622-0214
;  CURRENT APPLICATION NUMBER: US/12/083,351
;  CURRENT FILING DATE: 2009-04-15
;  PRIOR APPLICATION NUMBER: PCT/EP2006/009782
;  PRIOR FILING DATE: 2006-10-10
;  PRIOR APPLICATION NUMBER: US 60/724,781
;  PRIOR FILING DATE: 2005-10-11
;  NUMBER OF SEQ ID NOS: 207
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 174
;  LENGTH: 506
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: EGFR LH x SEQ ID NO: 170 ; bispecific single chain antibody
US-12-083-351-174

  Query Match             79.0%;  Score 2133;  DB 5;  Length 506;
  Best Local Similarity   80.8%;  
  Matches  407;  Conservative   36;  Mismatches   57;  Indels    4;  Gaps    2;

Qy          1 DIQMTQSPASLSASLGDRVTITCKASQSVDYDGDSYLNWYQQKPGKAPKLLIYDASNLVS 60
              || :|||||||  ||| | ||:|:|||||     ||::|||||||: |||||  |||| |
Db          1 DIVLTQSPASLPVSLGQRATISCRASQSVSSSTYSYIHWYQQKPGQPPKLLITYASNLES 60

Qy         61 GIPSRFSGSGSGTDFTLTISSLQQVDFATYYCQQSTEDPWTFGQGTKVEIKGGGGSGGGG 120
              |:|:||||||||||||| |  ::: | :||||| | | |:||| |||:||||||||||||
Db         61 GVPARFSGSGSGTDFTLDIHPVEEDDSSTYYCQHSWEIPFTFGSGTKLEIKGGGGSGGGG 120

Qy        121 SGGGGSQVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWMNWVKQGPGQGLEWMGQIWPG 180
              |||||||||| ||| :: |||||||:||||||:|||   : ||||  ||||||:|||:||
Db        121 SGGGGSQVQLQQSGPDLVKPGASVKMSCKASGHTFTDCVIIWVKQRAGQGLEWIGQIYPG 180

Qy        181 DGDTNYNGKFKGRVTMTADASTSTVYMELSSLRSEDTAVYFCARRETTTVGRYYYAMDYW 240
               | : ||  |||: |:||| |::||:::|||| |||:||||||   |   | ::    ||
Db        181 TGRSYYNEIFKGKATLTADKSSNTVHIQLSSLTSEDSAVYFCA-LSTLIHGTWF---SYW 236

Qy        241 GQGTTVTVSSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGL 300
              |||| |||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        237 GQGTLVTVSSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNTYAMNWVRQAPGKGL 296

Qy        301 EWVARIRSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        297 EWVARIRSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFG 356

Qy        361 NSYISYWAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSS 420
              |||:|::|||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        357 NSYVSWFAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCRSS 416

Qy        421 TGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDE 480
              |||||: || ||||||||||||||||||   |||||||||||||||||||||||||||||
Db        417 TGAVTTSNYANWVQQKPGQAPRGLIGGTNKRAPGTPARFSGSLLGGKAALTLSGVQPEDE 476

Qy        481 AEYYCVLWYSNRWVFGGGTKLTVL 504
              ||||| ||||| ||||||||||||
Db        477 AEYYCALWYSNLWVFGGGTKLTVL 500


Hawes et al teach that the marmoset can be used in preclinical studies of antibodies to be used in humans if the antibody is cross-reactive with the marmoset antigen (see entire document, abstract and pages 1473 and 1476, tables and figures).
Criado et al teach an antibody that binds to the mouse N-terminal region of CD3 which allows for determining variability of mouse CD3 and discloses the human N-terminal sequence including residues 1-5 of SEQ ID NO:2 (see entire document, abstract and pages 1169 and 1173).
Angeletti teach that it is pragmatic to use the N-terminal region of a protein to make antibodies and that you can use a common sequence of a protein to make antibodies that bind to multiple species (see pages 4 and 5).
The human and marmoset sequences disclose that they share a highly homologous sequence including an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu.
Accordingly, one of ordinary skill in the art at the time the invention was made would have been motivated to make isolated bispecific single chain antibody molecules comprising binding domains that that bind human CD3 epsilon and CD19, wherein the human CD3 epsilon comprises an epitope comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and that that bind the N-terminal region shared between marmoset and human CD3 including epitopes comprising at least the amino acid sequence Gln-Asp-Gly-Asn-Glu and wherein the antibody comprises the CD19 CDRs and sequences above and the CD3 sequences above in order to make antibodies that can be tested in preclinical studies.  Notably, making antibodies that are cross-reactive were known in the art to have advantages in preclinical testing phases, so one of skill in the art would have been motivated to make such antibodies.  Furthermore, one of skill in the art would have been motivated to use the N-terminal region to determine if there is human CD3 variability and because it is a pragmatic choice.   Additionally, one of skill in the art would have been motivated to use the CD19 CDRs and VL and VH sequences of Hansen in combination with the Kishel CD3 sequences as antibodies comprising these sequences were known in the art to effectively target CD19 and CD3.
Finally, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in such antibodies because the art evidences that it was routine in the art to make such antibodies.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.


Conclusion


25.	No claims are allowed.  

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The Examiner works a flexible schedule and can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
October 20, 2022